Opinion by
Judge Pryor :
The law requires an affidavit by the claimant' of the justice of the demand for the protection of the decedent’s estate, and to enable the personal representative to form some idea of -its correctness before he pays it.

Dishman, for appellant.


James, for appellee.

If a voucher against a decedent’s, estate is made out and proven according to law, this does not preclude ithe executor or administrator from contesting it, and in a case like this, when an issue is formed and a jury sworn to determine that issue, the ex parte statements made in 'the form of affidavits cannot be read as evidence without the consent of the parties. ■
The court erred in refusing to exclude the affidavits upon the motion of the attorney for the appellant. The judgment of the court below is reversed and cause remanded with directions to set aside the verdict of the jury and award to the appellants a new trial and for further proceeding's consistent with this opinion.